DUFOUR, J.
The plaintiff, an engineer of this city, suns to recover the value of services rendered by him in making plans and estimates of cost for certain pipe work for which defendant bid, and, also, for the price of certain goods furnished him.
The plaintiff testifies positively that the defendant employed him to do the work and the latter as positively denies it.
In corroboration of his claim, McGilvray shows that Ferguson was a competitor of his in bidding on the job, and that it would be unlikely that he should resort to a rival for information and calculation in the premises.
He also shows by the representatives of the two largest supply concerns in New Orleans, the Fire Extinguisher Co. and Ahrens & Ott, Inc., that they furnish such plans and estimates, without cost, to any of their good customers, and had frequently done so for the McGilvray Company.
U/nder the circumstances, we are loath to question the correctness of the findings of fact of the trial Judge, who rejected the plaintiff’s contention.
But we think he overlooked the fact that the defendant makes no denial of plaintiff’s claim for $10.14/100 for *9valves furnished by him, to which he testifies, corroborated by an order in writing from McGfilvray.
November 29, 1909.
Judgment reversed, and it is now ordered, adjudged and decreed that there be judgment in favor of plaintiff, James M. Ferguson, and against defendant, McGfilvray Plumbing Company, in the sum of ten 14/100 dollars, with legal interest from September 7, 1907, until paid, defendant to pay the costs of both courts.